Citation Nr: 1124422	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased compensable rating for a left ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a March 2011 Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a low back disability, and for frostbite of the hands and feet were raised by the record in March 2009, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 

In an October 2008 rating decision the RO denied the claim to reopen a claim of entitlement to service connection for a right ear hearing loss.  The Veteran has submitted a timely Notice of Disagreement (NOD) on March 2009, but no Statement of the Case has been issued.  Therefore, the issue is addressed in the REMAND portion of the decision below.  The issue of entitlement to an increased compensable rating for a left ear hearing loss is also addressed in the REMAND portion of the decision below.  They are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In the October 2008 rating decision, the RO denied the claim to reopen a claim of entitlement to service connection for a right ear hearing loss.  The Veteran has submitted a timely Notice of Disagreement (NOD) on this issue but the RO did not issue a Statement of the Case (SOC) issued.  Remand is required so that an SOC can be issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

At the March 2011 hearing, the Veteran did not offer oral testimony.  Instead his representative submitted a written transcript of previously given testimony.  The Veteran noted that although the VA examiner in a December 2010 audio examination reported "poor interest reliability," he had done his best during the examination.  The Veteran's statement indicated that his hearing has become increasingly worse.

Regarding the December 2010 VA examination, the examiner noted that although the Veteran was pleasant in demeanor the test results were inconsistent and did not appear to reflect his maximum effort.  The Veteran had been reinstructed and encouraged throughout with no improvement.  There was poor interest reliability and the test results were considered invalid, unreliable, and were not reported.

In light of his assertions, the Board finds that another VA medical examination in necessary to ensure that the appellant is appropriately rated. Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and cooperating with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran and his accredited representative an SOC that readjudicates the claim to reopen the claim of entitlement to service connection for a right ear hearing loss and if the claim remains denied, should advise him of the Reasons and Bases for denying his claim.  The Veteran should be afforded the opportunity to respond to the SOC and advised of the requirements necessary to perfect his appeal if the benefit remains denied.

2.   Following the development set forth above, the Veteran should be scheduled for a VA audiological examination to assess the current level of severity of his left ear hearing loss disability.  The claims file should be made available to the examiner in conjunction with the examination.

The examiner should perform all indicated tests and studies, and the examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.  The examiner should also address any functional impairment resulting from the Veteran's left ear hearing loss and its effects on his ordinary activities.

3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to cooperate or to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).   In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 

